Name: Commission Regulation (EC) No 2110/2000 of 4 October 2000 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  economic geography;  foodstuff
 Date Published: nan

 Avis juridique important|32000R2110Commission Regulation (EC) No 2110/2000 of 4 October 2000 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 250 , 05/10/2000 P. 0023 - 0025Commission Regulation (EC) No 2110/2000of 4 October 2000amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Regulation (EC) No 1667/2000(4), and in particular Articles 9(2) and 13(15) thereof,Whereas:(1) Article 7(3) of Commission Regulation (EC) No 1162/95(5), last amended by Regulation (EC) No 1432/1999(6), lays down the conditions under which export licences for products in the cereals and rice sectors are to be issued. The Commission may, within three working days following the submission of licence applications, decide not to grant applications. Such a measure may in some cases disrupt the continuity of supplies of products in respect of which regular supplies are necessary. To remedy that situation, operators so requesting should be given the opportunity to obtain an export licence without refund. However, special conditions of use must be attached to such licences.(2) Article 13(7) of Regulation (EEC) No 1766/92 and Article 13(11) of Regulation (EC) No 3072/95 stipulate that the provisions of those Articles relating to refunds may be waived in respect of products eligible for refunds as part of food aid operations. The rate of the refund applicable to national supplies eligible for export refunds as part of food aid operations should therefore be determined.(3) Article 12(1) of Regulation (EC) No 1162/95 lays down the method for calculating the refund for the products referred to in Article 1(1)(a) and (b) of Regulation (EEC) No 1766/92. Paragraph 2 of that Article lays down a different calculation method where the term of validity of the export licence extends beyond the end of the marketing year. The two paragraphs lay down reference periods for maize and grain sorghum which are different from those for other cereals. Article 12(4) and (5) provide for a similar system for rice.(4) Since the adoption of the Regulation, it has been found that those provisions could be applied in different ways by the Member States and this could result in distortion of competition between operators. The provisions must therefore be clarified so that they can be applied uniformly throughout the Community.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1162/95 is amended as follows:1. in Article 7, the following paragraph is added:"3 a. Without prejudice to Article 16 of Regulation (EEC) No 1766/92, at the request of operators, export licences without refund shall be issued on the day of submission of applications, except where an export duty is applicable to the product in question on the day of submission.Where, at the time of export, an export duty has been fixed for the product covered by licences issued pursuant to the first subparagraph, that duty shall apply.Such export licences shall be valid for 30 days from the day of issue.One of the following wordings shall be entered in Section 22 of the licence:- LimitaciÃ ³n establecida en el apartado 3 bis del artÃ ­culo 7 del Reglamento (CE) n ° 1162/95- BegrÃ ¦nsning, jf. artikel 7, stk. 3a, i forordning (EF) nr. 1162/95- KÃ ¼rzung der GÃ ¼ltigkeitsdauer nach Artikel 7 Absatz 3a, der Verordnung (EG) Nr. 1162/95- Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1162/95- Limitation provided for in Article 7(3a) of Regulation (EC) No 1162/95- Limitation prÃ ©vue Ã l'article 7, paragraphe 3 bis, du rÃ ¨glement (CE) n ° 1162/95- Limitazione prevista all'articolo 7, paragrafo 3 bis, del regolamento (CE) n. 1162/95- Beperking als bepaald in artikel 7, lid 3 bis, van Verordening (EG) nr. 1162/95- LimitaÃ §Ã £o estabelecida no n.o 3A do artigo 7.o do Regulamento (CE) n.o 1162/95- Asetuksen (EY) N:o 1162/95 7 artiklan 3 a kohdassa sÃ ¤Ã ¤detty rajoitus- BegrÃ ¤nsning enligt artikel 7.3a i fÃ ¶rordning (EG) nr 1162/95";2. Article 10(a) is replaced by the following:"(a) EUR 1 per tonne in the case of import licences to which the fourth indent of Article 10(4) of Regulation (EEC) No 1766/92 does not apply and of products covered by Council Regulation (EC) No 3072/95(7) and EUR 5 per tonne in the case of export licences:- for a product for which, on the day of submission of the application, no export refund or duty has been fixed,- for a product for which the export refund or duty is not fixed in advance,- issued pursuant to Article 7(3a) of this Regulation;"3. The following Article 11a is added:"Article 11aThe rate of refund applicable to national food-aid supplies shall be that applying on the day on which the Member State opens the invitation to tender for the supply in question."4. Article 12(2) is replaced by the following:"2. Where the term of validity of licences extends beyond the end of the marketing year and export occurs in the following marketing year, refunds on products listed in Article 1(1)(a) and (b) of Regulation (EEC) No 1766/92, exclusive of any monthly increases referred to in paragraph 1, with the exception of maize and grain sorghum shall be reduced by the price break between the two marketing years. That price break shall occur on 1 July and shall be defined as:(a) the difference between the intervention prices, exclusive of any monthly increase, for the previous and the new marketing years; plus(b) an amount equal to the monthly increase, multiplied by the number of months elapsing between August and the month of the licence application, inclusive.Where the price break is greater than the refund in question, the corrected refund shall be reduced to zero.Refunds reduced by the price break shall be increased as from August in the new marketing year, in accordance with the rules set out in paragraph 1, by the monthly increase applying to the new marketing year.2 a. In the case of maize and grain sorghum, the rules on adjustment set out in paragraph 2 shall apply mutatis mutandis, with the following exceptions:- the end of the marketing year shall be deemed to be 30 September,- the abovementioned price break shall occur on 1 October instead of 1 July,- the month of August shall be replaced by November,- the monthly increases shall be those applicable to the marketing years in question.";5. in Article 12(5), the first subparagraph is replaced by the following:"5. Where the term of validity of the licence extends beyond the end of the marketing year and export occurs in the following marketing year, refunds, excluding the monthly increases referred to in paragraph 4, shall be reduced by the break in the intervention price for paddy rice between the two marketing years, based on the processing stage and the applicable processing coefficient.";6. in Article 12(5), the following subparagraph is added after the third subparagraph:"Where the price break is greater than the refund in question, the corrected refund shall be reduced to zero.";7. in Article 12, the following paragraph 6 is added:"6. This Article shall not apply to licences issued for the purpose of a food aid operation within the meaning of Article 10(4) of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotiations, as referred to in Article 16 of Commission Regulation (EC) No 1291/2000(8)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Points 4, 5 and 6 of Article 1 shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 193, 29.7.2000, p. 3.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 166, 1.7.1999, p. 56.(7) OJ L 329, 30.12.1995, p. 18.(8) OJ L 152, 24.6.2000, p. 1.